
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.2



Comfort Systems USA, Inc.
Change in Control Agreement


        This Change in Control Agreement (this "Agreement") by and among Comfort
Systems USA, Inc., a Delaware corporation (the "Company"), and [EMPLOYEE'S NAME]
("Employee") is hereby entered into and effective as of the [DATE].

R E C I T A L S

        A.    The Company recognizes that during Employee's service with the
Company the possibility of a change in control of the Company may arise and that
such possibility, and the uncertainty it may create, may result in the departure
or distraction of Employee to the detriment of the Company and its shareholders.

        B.    The Company desires to provide the benefits set forth in this
Agreement to help assure the Company of the continuation of Employee's service
and to encourage Employee's attention and dedication to Employee's assigned
duties without distraction in circumstances arising from the possibility of a
change in control, and Employee desires to evidence his or her acceptance of
such benefits.

        NOW, THEREFORE, in consideration of the mutual promises and covenants
set forth herein, it is hereby agreed as follows:

A G R E E M E N T S

        1.     DEFINED TERMS. In addition to the capitalized terms defined
elsewhere in this Agreement, the following capitalized terms shall have the
meanings set forth below:

        (a)   "Beneficial Ownership" and its derivatives are defined in
Section 13(d) of the Securities Exchange Act of 1934, as amended.

        (b)   "Cause" means (i) Employee's gross negligence in the performance
of or intentional nonperformance of any of Employee's material duties and
responsibilities; (ii) Employee's willful dishonesty, fraud or misconduct with
respect to the business or affairs of Company or any of its subsidiaries or
affiliates which materially and adversely affects the operations or reputation
of Company or any of its subsidiaries or affiliates; (iii) Employee's conviction
of a felony crime; (iv) Employee's confirmed positive illegal drug test result;
(v) confirmed sexual harassment by Employee; or (vi) Employee's material and
willful violation of the Company's Corporate Compliance Policy Standards and
Procedures Regarding Business Practices.

        (c)   A "Change in Control" shall be deemed to have occurred if:

          (i)  any person (including any "person" within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended,
and more than one person acting as a group), other than the Company, or an
employee benefit plan of the Company, or any entity controlled by either,
acquiring directly or indirectly the Beneficial Ownership of any voting security
of the Company if immediately after such acquisition such person is, directly or
indirectly, the Beneficial Owner of voting securities representing 50% or more
of the total voting power of all of the then-outstanding voting securities of
the Company, provided that if any one person, or more than one person acting as
a group, owned more than 50% of the total fair market value or total voting
power of Company stock as of the date of this Agreement, the acquisition of
additional stock by the same person or persons shall not be deemed to be a
Change in Control;

         (ii)  the date a majority of the following individuals are replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Company's Board of Directors before
the date of the appointment or

--------------------------------------------------------------------------------






election: (A) the individuals who, as of the date hereof, constitute the Board
of Directors of the Company (the "Original Directors"); (B) the individuals who
thereafter are elected to the Board of Directors of the Company and whose
election, or nomination for election, to the Board of Directors of the Company
was approved by a vote of at least two-thirds of the Original Directors then
still in office (such directors becoming "Additional Original Directors"
immediately following their election); and (C) the individuals who are elected
to the Board of Directors of the Company and whose election, or nomination for
election, to the Board of Directors of the Company was approved by a vote of at
least two-thirds of the Original Directors and Additional Original Directors
then still in office (such directors also becoming "Additional Original
Directors" immediately following their election); or

        (iii)  any one person, or more than one person acting as a group,
acquiring (or who has acquired during the 12-month period ending on the date of
the most recent acquisition by such person or persons) assets from the Company
that have a total gross fair market value equal to or more than 50% of the total
gross fair market value of the assets of the Company immediately before such
acquisition or acquisitions.

        (d)   "Good Reason" means (i) Employee is demoted to a position of
materially less stature or importance within the Company which reflects a
material diminution in Employee's authority, duties, or responsibilities or a
material diminution in the authority, duties, or responsibilities of the
supervisor to whom Employee is required to report, or (ii) the Company breaches
this Agreement in any material respect; provided, in either case, that the
Employee provides notice to the Company of the existence of the condition
described in (i) or (ii) within 90 days of the initial existence of the
condition, and the Company has had at least 30 days to remedy the condition.

        2.     TERM. The term of this Agreement will begin on the date hereof
and continue in full force and effect as long as Employee remains in his or her
current position with the Company or any other position of equal or higher
grade; provided that this Agreement shall terminate and cease to be in full
force and effect upon Employee giving notice of his or her intent to terminate
employment with the Company for any reason other than Good Reason, whether by
retirement, early retirement, or otherwise.

        3.     CHANGE IN CONTROL.

        (a)   Employee must be notified in writing by Company or any of its
subsidiaries or affiliates at any time that either Company or any of its
subsidiaries or affiliates anticipates that a Change in Control may take place.

        (b)   Upon a Change in Control, the following shall apply:

          (i)  upon notice by Employee at any time during the 90 days following
a Change in Control, the Employee may elect to terminate his employment and
shall be entitled to receive in a lump-sum payment, due on the effective date of
termination (or in the case of any amount determined with reference to the
annual bonus for the year of termination, as soon as practicable after such
bonus is determined), an amount equal to (i) his or her annual base salary then
in effect plus bonus (bonus being the average of the prior three years' bonuses
paid to Employee or the current annual incentive bonus payable determined
following completion of the annual bonus period pursuant to the goals and
objectives established for such bonus, whichever is greater) times (ii) the
multiplier of [FACTOR];

         (ii)  any options or restricted stock outstanding to Employee that have
not previously vested shall be immediately vested;

        (iii)  if Employee is terminated by Company without Cause at any time
during the 12 months immediately following the closing of the transaction giving
rise to the Change in

2

--------------------------------------------------------------------------------






Control, or Employee terminates his or her employment with the Company for Good
Reason at any time during the 12 months immediately following the closing of the
transaction giving rise to the Change in Control, Employee shall be entitled to
receive in a lump-sum payment, due on the effective date of termination (or in
the case of any amount determined with reference to the annual bonus for the
year of termination, as soon as practicable after such bonus is determined), the
amount equal to the greater of (A) his or her annual base salary then in effect
plus bonus (bonus being the average of the prior three years' bonuses paid to
Employee or the current annual incentive bonus payable determined pursuant to
the goals and objectives established for such bonus, whichever is greater) times
[FACTOR]; or (B) his or her annual base salary in effect immediately prior to
the closing of the transaction giving rise to the Change in Control plus bonus
(bonus being the average of the prior three years' bonuses paid to Employee or
the current annual incentive bonus payable determined following completion of
the annual bonus period pursuant to the goals and objectives established for
such bonus, whichever is greater) times [FACTOR]; and

        (iv)  notwithstanding anything to the contrary herein, if at the time of
the Employee's separation from service with the Company the Employee is a
"specified employee," as defined below, any and all amounts payable under this
Agreement in connection with such separation from service that constitute
deferred compensation subject to Section 409A of the Internal Revenue Code of
1986, as amended ("Section 409A"), as determined by the Company in its
reasonable discretion, and that would (but for this clause) be payable to the
Employee within the six months immediately following the date of such separation
from service, shall instead be paid on the date that follows the date of such
separation from service by six months (or, if earlier, the date of the
Employee's death); provided, that for purposes of the preceding, "separation
from service" shall be determined in a manner consistent with
subsection (a)(2)(A)(i) of Section 409A and the term "specified employee" shall
mean an individual determined by the Company to be a specified employee as
defined in subsection (a)(2)(B)(i) of Section 409A.

        (c)   For purposes of applying Section 3(b)(iii), Company shall ensure
that Employee will be given sufficient time and opportunity to elect whether to
exercise all or any of his or her vested options to purchase the Company's
common stock, including any options with accelerated or performance vesting
under the provisions of the Company's long-term incentive plans (or other
applicable plan then in effect), such that Employee may convert the options to
shares of the Company's common stock at or prior to the closing of the
transaction giving rise to the Change in Control, if Employee so desires.

        (d)   If it shall be determined that any payment or distribution by the
Company or any other person to or for the benefit of the Employee (a "Payment")
would be subject to the excise tax imposed by Section 4999 of the Internal
Revenue Code of 1986, as amended (the "Excise Tax"), as a result of the
termination of employment of the Employee in the event of a Change in Control,
then the Company or the successor to the Company shall pay an additional payment
(a "Gross-Up Payment") in an amount such that after payment by the Employee of
all taxes, including, without limitation, any income taxes and Excise Tax
imposed on the Gross-Up Payment, the Employee retains an amount of the Gross-Up
Payment equal to the Excise Tax imposed on the Payments. Such amount will be due
and payable by the Company or the successor to the Company within ten days after
the Employee delivers written request for reimbursement accompanied by a copy of
the Employee's tax return(s) or other tax filings showing the excise tax
actually incurred by the Employee; provided, however, that such amount may not
be paid later than the end of the year next following the year in which the
Employee pays the related taxes.

        4.     BINDING EFFECT. This Agreement shall be binding upon, inure to
the benefit of and be enforceable by the parties hereto and their respective
heirs, legal representatives, successors and

3

--------------------------------------------------------------------------------



assigns. In the event any Successor (as defined below) does not assume this
Agreement by operation of law, the Company will seek to have such Successor, by
agreement in form and substance satisfactory to Employee, expressly assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform it. If there has been a Change in
Control prior to, or if a Change in Control will result from, any such
succession, then failure of the Company to obtain at Employee's request such
agreement prior to or upon the effectiveness of any such succession (unless
assumption occurs by operation of law) shall constitute Good Reason for
termination by Employee of his or her employment. "Successor" means any Person
that succeeds to, or has the ability to control, the Company's business as a
whole, directly by merger, consolidation, spin-off or similar transaction, or
indirectly by purchase of the Company's voting securities or acquisition of all
or substantially all of the assets of the Company.

        5.     COMPLETE AGREEMENT. This Agreement sets forth the entire
agreement of the parties hereto relating to the subject matter hereof and
supersedes any other employment agreements or understandings, written or oral,
between the Company and Employee. This Agreement is the final, complete and
exclusive statement and expression of the agreement between Company and Employee
and of all the terms of this Agreement, and it cannot be varied, contradicted or
supplemented by evidence of any prior or contemporaneous oral or written
agreements. This Agreement may not be later modified except by a further writing
signed by a duly authorized officer of Company and Employee, and no term of this
Agreement may be waived except in writing signed by the party waiving the
benefit of such term.

        6.     NOTICE. Whenever any notice is required hereunder, it shall be
given in writing addressed as follows:

To Company:   Comfort Systems USA, Inc.
777 Post Oak Blvd, Suite 500
Houston, Texas 77056
Attention: Law Department
To Employee:
 
[ADDRESS]

        Notice shall be deemed given and effective on the earlier of three days
after the deposit in the U.S. mail of a writing addressed as above and sent
first class mail, certified, return receipt requested, or when actually received
by means of hand delivery, delivery by Federal Express or other courier service,
or by facsimile transmission. Either party may change the address for notice by
notifying the other party of such change in accordance with this Section 6.

        7.     SEVERABILITY; HEADINGS. If any portion of this Agreement is held
invalid or inoperative, the other portions of this Agreement shall be deemed
valid and operative and, so far as is reasonable and possible, effect shall be
given to the intent manifested by the portion held invalid or inoperative. The
headings herein are for reference purposes only and are not intended in any way
to describe, interpret, define or limit the extent or intent of this Agreement
or of any part hereof.

        8.     ARBITRATION. Any unresolved dispute or controversy arising under
or in connection with this Agreement shall be settled exclusively by
arbitration, conducted before a panel of three arbitrators in Houston, Texas, in
accordance with the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association ("AAA") then in effect, provided that
Employee shall comply with Company's grievance procedures in an effort to
resolve such dispute or controversy before resorting to arbitration, and
provided further that the parties may agree to use arbitrators other than those
provided by the AAA. The arbitrators shall not have the authority to add to,
detract from, or modify any provision hereof nor to award punitive damages to
any injured party. The arbitrators shall have the authority to order back-pay,
severance compensation, vesting of options or restricted stock (or cash
compensation in lieu of vesting of options or restricted stock), reimbursement
of costs, including

4

--------------------------------------------------------------------------------




those incurred to enforce this Agreement, and interest thereon in the event the
arbitrators determine that Employee was terminated without disability or Cause,
or that Company has breached this Agreement in any material respect. A decision
by a majority of the arbitration panel shall be final and binding. Judgment may
be entered on the arbitrators' award in any court having jurisdiction. The
direct expense of any arbitration proceeding shall be borne by Company.

        9.     GOVERNING LAW. This Agreement shall in all respects be construed
according to the laws of the State of Texas, to the extent not preempted by
federal law.

        10.   COUNTERPARTS. This Agreement may be executed simultaneously in two
or more counterparts, each of which shall be deemed an original and all of which
together shall constitute but one and the same instrument.

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.

    COMFORT SYSTEMS USA., INC.
 
 
By:


--------------------------------------------------------------------------------


 
 
EMPLOYEE:
 
 


--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.2



Comfort Systems USA, Inc. Change in Control Agreement
